Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract contains none of the subject matter from the claims, rather, it contains subject matter from the elected claims of USPN 10910857. In addition, the applicant uses exemplary language “According to one embodiment…” In a replacement abstract, this language should be absent. Correction is required. See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Secondary Battery System, Charging Method, and Vehicle for Charging with Three Different Currents
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the three currents of the three sections are not shown as described in claims 6-8 and 11-13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims a predetermined current is either below the second current or above the first and third currents. However, the applicant’s definition of this predetermined current is unclear. The applicant’s disclosure (see ¶[37] of PGPUB) defines this current as:

    PNG
    media_image1.png
    511
    790
    media_image1.png
    Greyscale

Basically, it is the current that flows through the battery in a constant current stage. However, the issue here is that the applicant’s claims are directed to Fig. 10, which describes that the battery is never charged at this predetermined charging current, but is charged either above or below it. Therefore, it is unclear at what stage this predetermined current is determined. As the applicant appears to never have the predetermined current actually flow through the battery, it is unclear how the applicant means that the battery is charged with the predetermined current flowing through the battery. Clarify the record on what this predetermined current is meant to represent. For purposes of examination, the requirement that the predetermined current flows through the battery will not be required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (USPGPN 20190334355).
Independent Claim 6, Kim discloses a secondary battery system (Fig. 6, performing steps of Figs. 1-5) comprising: a secondary battery (110; ¶[51]) having a charging state including at least first to third sections (see Figs. 1-4) in a case where a predetermined current flows through the secondary battery (see 112(b) rejection); and a controller (120) that controls a current flowing through the secondary battery so as to be smaller than the predetermined current in the first and third sections, and controls the current flowing through the secondary battery so as to be larger than the predetermined current in the second section (as shown in Figs. 2-4, there are 6 charge rates to choose from to represent the claimed first to third sections; for purposes of examination here, the predetermined current can be considered to be either the mean value between the predetermined value for the second current [second C-rate, 2.6C] and either the first current [2.2C] or the third current [2.3C], either of which would be higher than both the first current and the third current [between 2.4C and 2.45C; note, the actual current can be determined by comparing the C rate with the Capacity {50Ah}]; further considerations can be taken that the applicant has failed to actually provide a timeline when each of the charging sections, thus any of the sections can apply, where for Claims 7 & 8 the third section can be considered one of the fourth [1.9C], fifth [1.6C], or sixth [1.3C]).
Dependent Claim 7, Kim discloses the controller controls an average current flowing through the secondary battery in the first section so as to be larger than an average current flowing through the secondary battery in the third section (as each step is constant current ¶[30], it can be seen that the first C-rate has a higher average than the third C-rate [1.9-1.3C]).
Dependent Claim 8, Kim discloses the controller performs control such that an average current flowing in the first and third sections satisfies 1.0<11/13<1.6 if the average current in the first section is represented by 11 and the average current in the third section is represented by 13 (both the fourth and fifth sections meet this requirement with the first section).
Independent Claim 11, Kim discloses a charging method (steps of Figs. 1-5) in a secondary battery (110; ¶[51], Fig. 6], having a charging state including at least first to third sections (see Figs. 1-4) in a case where a predetermined current flows through the secondary battery (see 112(b) rejection), the charging method comprising: controlling (120) a current flowing through the secondary battery so as to be smaller than the predetermined current in the first and third sections; and controlling the current flowing through the secondary battery so as to be larger than the predetermined current in the second section (as shown in Figs. 2-4, there are 6 charge rates to choose from to represent the claimed first to third sections; for purposes of examination here, the predetermined current can be considered to be either the mean value between the predetermined value for the second current [second C-rate, 2.6C] and either the first current [2.2C] or the third current [2.3C], either of which would be higher than both the first current and the third current [between 2.4C and 2.45C; note, the actual current can be determined by comparing the C rate with the Capacity {50Ah}]; further considerations can be taken that the applicant has failed to actually provide a timeline when each of the charging sections, thus any of the sections can apply, where for Claims 12 & 13 the third section can be considered one of the fourth [1.9C], fifth [1.6C], or sixth [1.3C]).
Dependent Claim 12, Kim discloses the controlling a current in the first and third sections further comprises controlling an average current flowing through the secondary battery in the first section so as to be larger than an average current flowing through the secondary battery in the third section (as each step is constant current ¶[30], it can be seen that the first C-rate has a higher average than the third C-rate [1.9-1.3C]).
Dependent Claim 13, Kim discloses the controlling an average current further comprises controlling such that an average current flowing in the first and third sections satisfies 1.0<11/13<1.6 if the average current in the first section is represented by 11 and the average current in the third section is represented by 13 (both the fourth and fifth sections meet this requirement with the first section).
Claims 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (USPGPN 20190334355).
Dependent Claim 9, Kim discloses the charging state indicates a relationship between a volume of the secondary battery and a charge amount of the secondary battery in a case where the predetermined current flows through the secondary battery (Kim describes the battery as a lithium ion battery, which has the same OCV to SOC chart as both of applicant’s Figs. 5 & 6 [as one having ordinary skill in the art understands and official notice taken], which therefore would inherently have a similar relationship with applicant’s Fig. 9, esp. as the applicant also defines the battery as a lithium ion battery in ¶’s [25, 115] of their PGPUB; thus, the sections with their relationship with the battery capacity of Figs. 2-4 would indicate the claimed relationship [where indicate is a very broad way to define the relationship], otherwise it would have been obvious to a person having ordinary skill in the art that a lithium ion battery which has the same pattern will have the same relationship indicated between charge amount and volume; applicant can strengthen this claim by stating that the control unit sets the sections based upon the volume level at certain states of charge for instance).
Dependent Claim 14, Kim discloses the charging state indicates a relationship between a volume of the secondary battery and a charge amount of the secondary battery in a case where the predetermined current flows through the secondary battery (Kim describes the battery as a lithium ion battery, which has the same OCV to SOC chart as both of applicant’s Figs. 5 & 6 [as one having ordinary skill in the art understands and official notice taken], which therefore would inherently have a similar relationship with applicant’s Fig. 9, esp. as the applicant also defines the battery as a lithium ion battery in ¶’s [25, 115] of their PGPUB; thus, the sections with their relationship with the battery capacity of Figs. 2-4 would indicate the claimed relationship [where indicate is a very broad way to define the relationship], otherwise it would have been obvious to a person having ordinary skill in the art that a lithium ion battery which has the same pattern will have the same relationship indicated between charge amount and volume; applicant can strengthen this claim by stating that the control unit sets the sections based upon the volume level at certain states of charge for instance).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USPGPN 20190334355) in view of Lee et al (USPGPN 2018006342)
Dependent Claim 18, Kim fails to explicitly teach a vehicle comprising: the secondary battery system according to claim 6; and an engine room in which the secondary battery system is disposed.
Lee teaches a vehicle (1) comprising: the secondary battery system according to claim (Figs. 1-3) 1; and an engine room in which the secondary battery system is disposed (¶[45] describes the battery being used in a vehicle with an engine, therefore there must be room in the vehicle for the engine and the battery). One having ordinary skill in the art understands that a vehicle using a battery such as both Lee and Kim’s is more efficient and less likely to pollute the environment than a vehicle which is not powered by these batteries (see ¶’s [42-44]), while the use of a powered vehicle over walking is quicker and more convenient for users.
It would have been obvious to a person having ordinary skill in the art to modify Kim with Lee to provide improved convenience, efficiency, & quickness, and reduced pollution.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USPGPN 20190334355) in view of Nishino et al (USPGPN 20140375279)
Dependent Claims 10 and 15, Kim fails to explicitly teach the secondary battery includes graphite in a negative electrode active material (even though it is really common for the lithium ion batteries to include graphite in the negative electrode active materials, it is not explicitly state that Kim’s battery[ies] include it)
Nishino teaches the secondary battery includes graphite in a negative electrode active material (¶’s [48, 71, 129, 130] describes the lithium ion battery [analogous to both Kim and the present application] including graphite particles in the negative electrode active material). One having ordinary skill in the art understands that this graphite is advantageous as it is light, abundant and thus cheap to obtain, vibration density is higher after modification, has stable electrochemical performance, and the actual specific capacity density can be close to the theoretical specific capacity (official notice taken). Note Figs. 2 and 5-7 demonstrate several periods of constant current analogous to both the present application and Kim. Furthermore, analogous to the present application’s Claims 9 and 14 see at least Fig. 2.
It would have been obvious to a person having ordinary skill in the art to modify Kim with Nishino to provide improved weight, costs, vibration density, stability, and density.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuura et al (USPGPN 20090153104) see at least Figs. 2 & 5
Horiuchi et al (USPGPN 20210364575) see Figs. 3, 4, & 6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859